                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

LAMONT DORSEY,                                       )        Civil Action No. 7:17cv00559
    Plaintiff,                                       )
                                                     )
v.                                                   )        MEMORANDUM OPINION
                                                     )
KEEN MOUNTAIN MEDICAL                                )
DEPT., et al.,                                       )        By: Norman K. Moon
     Defendants.                                     )        United States District Judge

         Plaintiff Lamont Dorsey, a Virginia inmate proceeding pro se, filed a civil rights action

pursuant to 42 U.S.C. § 1983, alleging that he was denied adequate medical treatment.

Defendant Medical Director of Keen Mountain Correctional Center (“Keen Mountain”) has

moved to dismiss, and this matter is ripe for disposition. 1 After reviewing the record, I conclude

that the motion to dismiss must be denied.

         Dorsey, an inmate at Greensville Correctional Center, claims he was denied proper

medical treatment by healthcare providers at Keen Mountain, and names the Medical Director as

a defendant. After the defendant was notified of this action, he filed a motion for a more definite

statement because there was “insufficient information . . . to enable defense counsel to identify

the person whose actions [were] at issue.” See Docket No. 28. The court granted defendant’s

motion and directed Dorsey to file “sufficient additional information to identify the defendant

‘KMCC Medical Director’ by providing the requested information and/or any other identifying

information.” 2     See Docket No. 30.           Dorsey did not respond within the time allotted and

defendant Medical Director moved to dismiss Dorsey’s complaint on the basis that he failed to


        1
       By previous memorandum opinion and order, the court dismissed Dorsey’s claims against the
Commonwealth of Virginia and Keen Mountain Medical Department. See Docket Nos. 43 and 44.
        2
           In the motion for a more definite statement, defendant asked Dorsey to provide the gender of the medical
director; whether he or she is a doctor, nurse, or other health care provider; the approximate dates and locations of
which Dorsey had contact with the medical director and a description of the contact; and a description of the
grievances he submitted relative to the case.
comply with the court’s order. See Docket No. 31. Dorsey responded to defendant’s motion and

indicated that he had “provided all identifying information he had knowledge of” and that he

“complied with the court’s order as best as he could, based on the limited information he has and

in his limited ability to do so.” See Docket Nos. 35 and 39. Thereafter, defendant Medical

Director identified himself as Eugene Whited. See Docket No. 48. Inasmuch as Dorsey is

proceeding pro se and the defendant Medical Director has now been identified, I will deny his

motion to dismiss.

                   2nd day of August, 2019.
       ENTER: This _____




                                               2
